Citation Nr: 1141722	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from March 1953 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2009.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board, although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA also afforded the Veteran an examination which is adequate for adjudicative purposes.  Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).

The Veteran contends that he has bilateral hearing loss that is attributable to exposure to acoustic trauma during service.  He served in the United States Marine Corps and received the Korean Service Medal.  On his notice of disagreement received in June 2009, the Veteran reported that during service he was "exposed to extreme loud noises due to heavy equipment and weapons.  I served 15 months in combat."

The Veteran's March 1953 enlistment examination and the March 1956 separation examination both noted hearing of 15/15 in each ear on whispered voice testing.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  The Veteran denied ear trouble on his report of medical history completed in March 1956, and none of his service treatment records contain any hearing loss complaints.

The Veteran filed a VA pension claim in April 1987.  He listed his claimed disability as "ruptured lower disc;" there was no mention of hearing loss.  A VA examination conducted in June 1987 in conjunction with the pension claim did not note any complaints or findings related to hearing loss.

The Veteran filed his current claim for service connection in January 2009.

On a VA audiologic examination in March 2009 the Veteran reported that he was exposed to noise in service from machine guns, tanks, rifles, and mortars.  He reported noise exposure after service from farming, pipe-fitting, carpentry, and coal mines.  He also reported recreational noise exposure from hunting.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
90
100
105
LEFT
105
95
110
105
105

Speech audiometry revealed speech recognition ability of 52 percent in each ear.  The examiner stated that the reliability of the test results was considered "fair":  "The Veteran was extremely inconsistent throughout testing, especially during speech testing, requiring repeated reinstruction."  The examiner reviewed the claims folder, including the service treatment records, and stated that she could not resolve the issue of whether current hearing loss was caused by or a result of inservice noise exposure without resort to mere speculation.  She noted that both the enlistment and separation examinations only contained whispered and spoken voice tests that did not provide frequency-specific or ear-specific information.  "Therefore, the presence of a high-frequency or unilateral hearing loss cannot be ruled out."

Based on the recent VA examination report, the Board finds that the Veteran has a bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385).  The issue remains whether service connection is warranted for bilateral hearing loss.  

The record does not contain any evidence of hearing loss complaints or findings until 2009.  Evidence in support of the claims includes statements by the Veteran to the effect that he was exposed to loud noises in service.

Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis of hearing loss or hearing complaints.  Moreover, the Veteran's hearing and ears were noted as normal on separation examination in 1956, and notably, the Veteran has not contended he experience any hearing loss in service.  Further, there is no medical evidence of bilateral hearing loss for many years after separation from service.  As noted above, the Veteran did not refer to hearing loss when he made his claim for VA pension in 1987, the first documented hearing loss was in 2009, more than 50 years after service, and the Veteran did not specifically claim that his hearing loss had been present since service.  The VA examiner did not causally link the current hearing loss to service or to events therein and the examination report noted the Veteran had significant noise exposure in his post service work for many years as well as his recreational hunting.  On this record, it cannot be reasonably concluded the Veteran has hearing loss that was incurred in service.  

Although the March 2009 examiner stated that a nexus opinion would be speculative, the Board finds this examination report to be adequate.  When it comes to medical opinions that conclude that a nexus cannot be determined without resort to mere speculation, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the examiner sufficiently explained why she could not offer an opinion without resorting to mere speculation.  Her explanation is logical and indicates to the Board that she had sufficient facts and data upon which to render the opinion.  The nature of those facts - the Veteran's noise exposure during service and occupational noise exposure after service - are not facts that need any additional development.  The record does not contain additional information favorable to the Veteran's claim.  This is not a bald statement by the examiner but rather one that she explained.  The facts of the case are not such as to lend themselves to additional medical research. 

The March 2009 VA examination report is the only medical opinion of record.  Thus, the weight of the medical evidence does not link the Veteran's current bilateral hearing loss with service.  

The Veteran has asserted that he incurred bilateral hearing loss during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

The Board finds that the evidence of the passage of so many post-service years before documentation of hearing loss, along with normal findings on the 1956 separation examination, and the Veteran's lack of report of hearing loss at the time of the 1987 pension claim, contradicts any assertion that he has had hearing loss since service.  (Here, the Board also notes the Veteran's reference to "15 months in combat" on his notice of disagreement does not square with the fact that the Korean armistice was signed in July 1953, approximately four months after the Veteran entered service.)  Therefore, any implication that he has had a continuity of symptomatology since service is not credible and carries no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  As to a causal relationship between service and his current hearing loss, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss that he first recognized years after service requires medical expertise.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


